Filed 5/20/21 Certified for Publication 6/18/21 (order attached)




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                    THIRD APPELLATE DISTRICT
                                                  (Sacramento)
                                                         ----




COUNTY OF SACRAMENTO,

                  Plaintiff and Respondent,                               C087429

         v.                                                        (Super. Ct. No. 34-2013-
                                                                   00145898-CU-MC-GDS)
KIRAN RAWAT, as Trustee, etc., et al.,

                  Defendants and Appellants.




         The County of Sacramento (County) filed an action to abate building and housing
code violations at two properties owned or managed by Raj Singh and Kiran Rawat,
individually and as trustee of the SitaRam Living Trust dated 2007 and the Sita
Ram Trust. The trial court appointed a receiver under Health and Safety Code




                                                          1
section 17980.71 to take control of and rehabilitate the properties upon the County’s
motion. Singh appeals from the trial court’s order approving the receiver’s final account
and report and discharging the receiver.
       As a pro. per. litigant, Singh is entitled to the same but no greater consideration
than other litigants. (Rappleyea v. Campbell (1994) 8 Cal.4th 975, 984-985; Nwosu v.
Uba (2004) 122 Cal.App.4th 1229, 1246-1247 (Nwosu).) Accordingly, he must follow
the rules of appellate procedure. (Tanguilig v. Valdez (2019) 36 Cal.App.5th 514, 520
(Tanguilig); Nwosu, at p. 1247.) Those rules require an appellate brief to support each
point by argument and, if possible, by citation to authority and to provide a citation to the
record for a factual assertion. (Cal. Rules of Court, rule 8.204(a)(1)(B) & (a)(1)(C).)
“[W]e may disregard factual contentions that are not supported by citations to the record
[citation] or are based on information that is outside the record [citation]. We may
disregard legal arguments that are not supported by citations to legal authority [citation]
or are conclusory [citation].” (Tanguilig, p. 520, fn. omitted; accord Singh v. Lipworth
(2014) 227 Cal.App.4th 813, 817 (Lipworth).) Further, we may treat a point that is not
supported by cogent legal argument as forfeited. (Cahill v. San Diego Gas & Electric
Co. (2011) 194 Cal.App.4th 939, 956 [the appellate court is not bound to develop the
appellant’s argument for him or her]; In re Marriage of Falcone & Fyke (2008)
164 Cal.App.4th 814, 830; In re S.C. (2006) 138 Cal.App.4th 396, 408-410.) Singh
was advised of these appellate rules in prior appeals. (Fernandes v. Singh (2017)
16 Cal.App.5th 932, 942-943 (Fernandes); Lipworth, at p. 817; Singh v. U-Save Auto
Rental of America, Inc. (Oct. 12, 2006, C049473) [nonpub. opn.].)
       Many of Singh’s contentions are unintelligible. We address his claims as best we
can discern them. It appears he contends (1) the trial court lacked jurisdiction to consider




1 Undesignated statutory references are to the Health and Safety Code.


                                              2
the receiver’s final account and report and petition for discharge because the County had
dismissed its complaint; (2) the trial court also lacked jurisdiction because certain
individuals and entities were not served with the final account and report and petition for
discharge; (3) the trial court erred in approving the receiver’s final account and report and
discharging the receiver because the account and report was not a separate document,
“[a]ll the words are from hate of County Counsel toward Singh,” and the receiver did not
sign the petition for discharge; (4) the trial court erred in granting the petition for
discharge because County Counsel represented the receiver and the petition showed a
conspiracy between County Counsel and the receiver; (5) the order appointing the
receiver is subject to challenge for a variety of reasons; and (6) various additional
challenges are asserted.
       The County filed a motion to dismiss the appeal as frivolous, asserting that the
appeal is being prosecuted for an improper, bad faith motive and is indisputably without
merit. While we do not condone the filing of a frivolous appeal, we decline to dismiss
the appeal and will instead consider Singh’s appellate claims.
       We conclude (1) the dismissal of the County’s complaint did not deprive the trial
court of jurisdiction to settle the receiver’s final account and discharge the receiver;
(2) Singh fails to demonstrate by citation to the record and factual and legal analysis that
Oliver and unidentified occupants and creditors were persons or entities to whom notice
of the final account and report and petition for discharge must be given; (3) we do not
consider Singh’s claim that “a separate document” was required because the claim is not
supported by any legal authority or coherent analysis; we do not consider his claims
about the lack of detail in the receiver’s account and report and “hate of County Counsel”
because those claims are also undeveloped; and his claim that the receiver did not sign
the final account and report and petition for discharge is not supported by the record;
(4) Singh’s claims that County Counsel represented the receiver and that there was a
conspiracy between County Counsel and the receiver are also forfeited by Singh’s failure

                                               3
to provide citations to the record supporting his factual assertions; (5) this Court
dismissed defendants’ appeal of the order appointing the receiver and we cannot consider
any further challenges to that order; and (6) we treat Singh’s claims, which are not
supported by citation to legal authority and/or the record and reasoned argument, as
forfeited.
       We will affirm the trial court’s order.
                                     BACKGROUND
       The County filed a complaint against Kiran Rawat a.k.a Karen Singh, individually
and as trustee of the SitaRam Living Trust dated 2007 and the Sita Ram Trust, and Raj
Singh a.k.a. Ragevendra Singh, for injunctive relief to abate violations of State and
County housing and building codes and public nuisance and for the appointment of a
receiver in relation to two properties located in Sacramento (hereafter the Stockton
Boulevard and Baker Avenue properties). The County alleged that Rawat, as trustee of
the Sita Ram Trust, owned the Stockton Boulevard property; Rawat, as trustee of the
Sitaram Living Trust dated 2007, owned the Baker Avenue property; and Singh managed,
controlled and derived monetary benefits from the two properties. The County further
alleged that it had notified defendants of various building and housing code violations at
the properties and asked defendants to correct and abate the violations but defendants had
failed to do so.
       The County moved to appoint J. Benjamin McGrew as receiver pursuant to
section 17980.7 to take possession and control of the properties and cure the conditions
that constituted a nuisance. Defendants, represented by former attorney Keith Oliver,
opposed the motion.2 The trial court granted the County’s motion and appointed
McGrew as the receiver on October 8, 2013.



2 While Oliver apparently filed opposition briefs to the motion to appoint a receiver on
behalf of defendants, Singh thereafter filed numerous motions in pro. per. The record

                                                 4
       Defendants, through Oliver, filed a notice of appeal of the order appointing the
receiver. This Court exercised its inherent authority to dismiss the appeal because it
found that prosecution of the appeal would sanction egregious and potentially criminal
misconduct. It appears from the dismissal order that Oliver claimed he did not prepare or
review documents filed under his name.3
       The receiver filed his initial report on December 12, 2013. He related that the
properties were gutted shells of what were once rental housing units and there was an
extensive history of transient activity at the properties. He said Singh and his attorney
failed to provide information and turn over possession of the properties to the receiver.
For example, the receiver asked defendants to disclose all encumbrances on the
properties but Singh and his attorney did not provide any information. Nevertheless, the
receiver discovered IRS liens against the properties totaling $325,970.41, and the receiver



does not contain a substitution of counsel for Singh, showing a change of legal
representation before Singh filed his motions in pro. per. After Singh had filed motions in
pro. per., Oliver filed a notice of appeal for defendants in relation to the order appointing
McGrew as receiver. However, Singh thereafter continued to file motions in pro. per.,
and he did not file a substitution or withdrawal of counsel, despite the trial court’s
repeated admonitions to do so. Singh then filed a substitution of attorney showing a
change from self-representation to representation by Oliver on the same date he filed a
proof of service of a cross-complaint and a request to enter default against the County on
the cross-complaint. But even though he was purportedly represented by Oliver, Singh
subsequently filed more motions in pro. per., and he also filed the notice of appeal in the
case before us in pro. per.
3 Allegations were made in three appeals involving Singh and Oliver that Oliver
acquiesced in acting as Singh and Rawat’s “puppet.” (Lipworth, supra, 227 Cal.App.4th
at p. 824.) Oliver attested with regard to the Lipworth appeal that he had no knowledge
of certain documents filed under his name. (Ibid.) This Court referred the matter to the
State Bar for investigation. (Ibid.) Oliver was later disbarred, in part for his conduct in
the Lipworth appeal. (In the Matter of Oliver (Feb. 6, 2016) State Bar Court No. 14-O-
3244; Fernandes, supra, 16 Cal.App.5th at pp. 934-935, fns. 1 & 2 [also noting that while
the pleadings in that case were captioned as by Oliver, they did not appear to have been
written by an attorney].)

                                             5
was trying to negotiate with the IRS to release or modify the liens. According to the
receiver, the solution to most receivership cases lay in the equity and priority of liens and
the IRS’ decision on its liens would determine the outcome of this case. The receiver
also reported that no monies had been turned over to or collected by him or identified by
defendants, and the estate had no funds and cannot obtain third party funding until the
issue of the IRS liens was resolved.
       The receiver further reported that a fire at the Stockton Boulevard property caused
injuries to people Singh had allowed to access the property after the commencement of
the receivership estate. Code Enforcement reported that the structure on the Stockton
Boulevard property was beyond repair and the structure could be imminently dangerous
to those in or near it. The receiver, thus, asked for an order to remove the structure. The
receiver said because there are no funds in the receivership estate, the County would
likely have to remove the structure. The receiver asked the trial court to order Singh to
cooperate and turn over all property, documents and information that had any impact on
the properties and to direct the receiver to permit the demolition of the structure on the
Stockton Boulevard property.
       The County filed a request to dismiss the entire action without prejudice on
March 13, 2015. The action was dismissed on the same date.
       The receiver filed a final account and report and petition for discharge on May 18,
2018. We will discuss the final account and report below. Singh, acting in pro. per.,
filed an opposition to the receiver’s account and report and petition for discharge, raising
many of the claims he urges on appeal.
       The trial court approved the receiver’s final account and report, exonerated his
undertaking, and discharged him from all responsibilities as receiver. Singh, acting in
pro. per., appeals from that order. The notice of appeal states that defendants, including
Singh, appeal from the order, but the caption and signature line identifies Singh, acting in
pro. per., only. Singh is not authorized to practice law and there is no evidence that he

                                              6
was authorized to act on behalf of Rawat or the trusts identified in the County’s
complaint. (Bus. & Prof. Code, § 6125 [“No person shall practice law in California
unless the person is an active licensee of the State Bar.”].) Therefore, the only appeal
before us is the one filed by Singh.
                                       DISCUSSION
                                              I
       Singh contends the trial court lacked jurisdiction to consider the receiver’s final
account and report and petition for discharge because the County had dismissed its
complaint.
       We begin with a brief discussion of section 17980.7, the statute under which the
trial court appointed the receiver. If the owner of a property fails to comply within a
reasonable time with the terms of an order or notice to repair or abate issued pursuant to
section 17980.6, which authorizes the issuance of an order or notice to repair or abate
when a building is maintained in a manner that violates building standards and the
violations are so extensive and of such a nature that the health and safety of residents or
the public is substantially endangered, the enforcement agency may seek and the trial
court may order the appointment of a receiver for the substandard building. (§§ 17980.6,
17980.7, subd. (c); City of Crescent City v. Reddy (2017) 9 Cal.App.5th 458, 465-466.)
The receiver is an agent of the court and holds assets for the court. (Cal. Rules of Court,
rule 3.1179(a); People v. Riverside University (1973) 35 Cal.App.3d 572, 583.) If a
receiver is appointed, the owner of the substandard building and the owner’s agent are
enjoined from collecting rents from the tenants, interfering with the receiver in the
operation of the substandard building and encumbering or transferring the substandard
building or real property upon which the building is situated. (§ 17980.7, subd. (c)(3).)
       The trial court shall discharge the receiver when the conditions cited in the notice
of violation have been remedied in accordance with the trial court’s order or judgment
and a complete accounting of all costs and repairs has been delivered to the trial court.

                                              7
(§ 17980.7, subd. (c)(9).) A receiver must present, by noticed motion or stipulation of all
parties, a final account and report, a request for the discharge and a request for
exoneration of the receiver’s surety. (Cal. Rules of Court, rule 3.1184(a).) In examining
the receiver’s account, the court assumes the receiver is honest until the contrary appears.
(People v. Riverside University, supra, 35 Cal.App.3d at p. 586 [stating that examination
of account is conducted in a spirit of equity].) Unsubstantiated objections to a receiver’s
account do not provide a basis for refusing to approve an account. (Ibid.)
       The County dismissed its complaint against Rawat and Singh without prejudice
about a year and five months after the order appointing the receiver issued. The receiver
subsequently filed his final account and report and petition for discharge. Singh claims
the trial court lacked jurisdiction to consider the final account and report and petition for
discharge because the complaint had been dismissed. The contention is without merit.
Dismissal of the complaint does not deprive the trial court of jurisdiction to settle the
receiver’s account and discharge the receiver. (Pacific Bank v. Madera Fruit & Land Co.
(1899) 124 Cal. 525, 526-527 [holding that although dismissal of the action ended the
litigation between the parties, the trial court retained the power to settle the receiver’s
account]; Hanno v. Superior Court of Santa Barbara County (1939) 30 Cal.App.2d 639,
639-641 [“ ‘The end of the suit, its final adjudication, gives cause for the discharge of the
receiver, but does not, ipso facto, effect his discharge, which results only from an order or
decree of the court so directing. After the settlement of the suit the receiver must have
time and opportunity to prepare and present his accounts, and for the adjustment of the
details of the receivership . . . . The dismissal of the action does not discharge the
receiver from accountability to the court which appointed him. He is an officer of the
court and subject to its orders in relation to the property placed in his hands as receiver
until discharged by the court.’ ”]; see Baughman v. Superior Court of Calaveras County
(1887) 72 Cal. 572, 573-575 [holding that the trial court had jurisdiction to hear a motion
to discharge the receiver even where the plaintiff had appealed from the final judgment].)

                                               8
Whether to approve a receiver’s account and to grant or deny a motion to discharge
the receiver is within the trial court’s broad discretion. (Stewart v. State (1969)
272 Cal.App.2d 345, 350; Hozz v. Varga (1958) 166 Cal.App.2d 539, 544; Sly v.
Superior Court of California (1925) 71 Cal.App. 290, 294; Fairbank v. Superior Court
of San Joaquin County (1917) 34 Cal.App. 66, 74; see City of Santa Monica v. Gonzalez
(2008) 43 Cal.4th 905, 931 [“Typically, . . . court rulings on receivership matters are
afforded considerable deference on review.”].)
                                              II
       Singh also argues that the trial court lacked jurisdiction to consider the receiver’s
final account and report and petition for discharge because “the occupants,” creditors like
the IRS, County counsel and Oliver were not served with the final account and report and
petition for discharge.
       Notice of a receiver’s final account and report and request for discharge must be
given to every person or entity known to the receiver to have a substantial, unsatisfied
claim that will be affected by the trial court’s order, whether or not the person or entity is
a party to the action or has appeared in it. (Cal. Rules of Court, rule 3.1184(c).) The
proof of service for the final account and report and petition for discharge here shows that
notice of the same was served on Singh, Rawat, the receiver, American Contractors
Indemnity Co., Code Enforcement Division, and the IRS.
       We presume that the trial court’s judgment or order is correct and error must be
affirmatively shown. (Denham v. Superior Court (1970) 2 Cal.3d 557, 564.) Singh fails
to demonstrate by citation to the record and factual and legal analysis that Oliver and
unidentified occupants and creditors were persons or entities known to the receiver to
have a substantial, unsatisfied claim that would be affected by the order appealed from.
Additionally, with regard to Oliver, defendants’ counsel had been disbarred by the time
the receiver filed his final account and report and petition for discharge. (In the Matter
of Oliver, supra, State Bar Court No. 14-O-3244; Fernandes, supra, 16 Cal.App.5th at

                                              9
p. 934, fn. 1.) Oliver was not authorized to practice law and could not, therefore,
represent Singh or Rawat. (Bus. & Prof. Code, § 6126, subd. (b).) With regard to
County Counsel, it appears that County Counsel filed the final account and petition for
discharge for the receiver. Singh fails to establish that County Counsel was required to
serve herself with the final account and report and petition for discharge that she had
filed.
                                               III
         Singh further argues that the trial court erred in approving the receiver’s final
account and report and discharging the receiver because the final account and report was
not “a separate document detailing the expenses, incidents, duties and much more detail,”
“[a]ll the words are from hate of County Counsel toward Singh,” and the receiver did not
sign the petition for discharge.
         A receiver cannot be discharged until he or she provides the trial court with a
complete accounting of all costs and repairs. (§ 17980.7, subd. (c)(9).) Section 17980.7
and California Rules of Court, rule 3.1175 et seq., do not mention “a separate document”
and Singh does not explain his contention or cite legal authority in support. He also fails
to explain how the final account and report by the receiver lacked detail or demonstrated
the “hate of County Counsel.” We do not consider undeveloped claims. (Maral v. City
of Live Oak (2013) 221 Cal.App.4th 975, 984-985 (Maral).)
         The receiver’s final account and report explains the actions the receiver took with
regard to the receivership estate, that defendants and their attorney did not cooperate in
turning over control of the properties and assets and did not provide requested
information, and that the receiver did not receive any property or funds in this matter.
Singh did not provide contrary evidence in the trial court. (Macmorris Sales Corp. v.
Kozak (1967) 249 Cal.App.2d 998, 1003-1004 [holding that the trial court did not err in
requiring the appellants to present evidence in support of their objections to the receiver’s
verified account].) The receiver’s final account and report did not request reimbursement

                                               10
of any expenses nor compensation for the receiver’s services. Finally, contrary to
Singh’s assertion, the record shows that the receiver signed the final account and report
and petition for discharge.
                                             IV
       Singh next argues the trial court erred in granting the petition for discharge
because County Counsel represented the receiver and the petition showed there was a
conspiracy between County Counsel and the receiver.
       It appears County Counsel helped the receiver prepare the final account and report
and petition for discharge but the caption for that document shows County Counsel was
counsel for the County. The caption does not state that County Counsel represented the
receiver. And Singh does not cite any portion of the record showing that County Counsel
represented the receiver or that the asserted conspiracy existed. Accordingly, his claims
are forfeited. (Cal. Rules of Court, rule 8.204(a)(1)(C); Tanguilig, supra, 36 Cal.App.5th
at p. 520; Nwosu, supra, 122 Cal.App.4th at pp. 1245-1246.)
       Citing People v. Parmar (2001) 86 Cal.App.4th 781 (Parmar), Singh claims that
County Counsel should be disqualified from representing the County. In Parmar, the
district attorney filed a 250-count misdemeanor complaint against the owners of two
motels, alleging public nuisance and substandard housing conditions among other things.
(Id. at pp. 787, 790.) The defendants moved to disqualify the deputy district attorney
prosecuting the case, her immediate supervisors and entire unit pursuant to Penal Code
section 1424. (Parmar, at p. 787.) Penal Code section 1424, subdivision (a) authorizes a
motion to disqualify a district attorney from performing an authorized duty upon a
showing that a conflict of interest exists that would render it unlikely that the defendant
would receive a fair trial. The trial court granted the motion, concluding that a contract
between the district attorney’s office and the Sacramento Housing and Redevelopment
Agency (SHRA), by which SHRA partially funded a position in the district attorney’s



                                             11
office for the purpose of prosecuting nuisance actions, was contrary to public policy.
(Parmar, at pp. 787-788.)
       The appellate court reversed the trial court’s disqualification order. (Parmar,
supra, 86 Cal.App.4th at p. 788.) It concluded that SHRA was not a private party but
was an administrative agency of the city and county; SHRA’s interests were public and
not private interests; nuisance abatement was a civil matter within the jurisdiction of the
district attorney and in such matters, the district attorney was subject to greater direction
from the county than in other respects; the use of county funds to partially fund a
nuisance abatement specialist in the district attorney’s office was consistent with public
policy; the contract by which SHRA partially funded a position in the district attorney’s
office for the purpose of prosecuting nuisance actions did not require the district attorney
to yield up her usual prosecutorial discretion; and the deputy district attorney’s actions as
the nuisance abatement attorney were appropriate to that function. (Id. at pp. 809-810.)
       Singh fails to explain how the facts and holding of Parmar supports his claim that
County Counsel should be disqualified in this action. And we cannot discern how
Parmar applies to the circumstances here. We are not required to examine undeveloped
claims. (Tilbury Constructors, Inc. v. State Comp. Ins. Fund (2006) 137 Cal.App.4th
466, 482-483 [citing cases without any discussion of their application to the present case
results in forfeiture]; Maral, supra, 221 Cal.App.4th at pp. 984-985.)
                                              V
       Singh also raises various arguments attacking the order appointing the receiver.
       The trial court’s order appointing the receiver was appealable. (Code Civ. Proc.,
§ 904.1, subd. (a)(7).) Defendants appealed from that order. But this Court dismissed the
appeal.
       In general, the unqualified dismissal of an appeal leaves the trial court’s judgment
or order standing, as if no appeal had been taken from it. (Howard v. Howard (1927)
87 Cal.App. 20, 26; see Estate of Basso (1947) 79 Cal.App.2d 758, 760-761 [the

                                              12
judgment, having become final, is res judicata as to all matters determined by it].)
Because the appeal of the order appointing the receiver was dismissed, we cannot
consider any further appeal from that order. (Linn v. Weinraub (1948) 85 Cal.App.2d
109, 110 [the effect of an order of dismissal was affirmance of the judgment, and no
second appeal from the same judgment can be maintained]; see City & County of San
Francisco v. Shers (1995) 38 Cal.App.4th 1831, 1839-1840 [holding that an appeal from
an order appointing a successor receiver cannot raise issues relating to the
appropriateness of the receivership remedy because the deadline for appealing from the
original order appointing a receiver had expired and cannot be resuscitated when a
receiver resigns and is replaced].)
                                            VI
       Singh also makes a variety of other claims without adhering to appellate
procedural rules. He argues (1) the final account and report and petition for discharge
should have been served in the same manner as a summons; (2) unidentified occupants
and creditors were interested parties and should have been joined as necessary parties;
(3) the receiver was liable for losses to the receivership estate based on his misconduct or
mismanagement, and the trial court should have required the receiver to pay defendants
for those losses before discharging the receiver; (4) unidentified County officials and the
receiver committed various criminal acts, including extortion, blackmail and deprivation
of constitutional rights; (5) trial court judge David Brown was biased and erred in
refusing to issue an order to show cause and to allow defendants discovery and in
providing “relief to the County and to the Receiver without any citation and without
jurisdiction;” (6) there were fires almost every week after the receiver was appointed;
(7) the receiver did not perform any repairs and violated his oath and court orders; (8) the
County demolished the properties without notice to the owner and assessed penalties that
exceeded the value of the properties; (9) “The County and Receiver killed the public and
burned several structures ON DIFFERENT OCCASIONS;” (10) the County dismissed

                                             13
the case to prevent defendants from conducting “discovery to expose the conspiracies and
illegalities;” (11) the County stole defendants’ “attorney and Legal Work” and Singh’s
computer and the County took work product and privileged documents; (12) the County
harassed defendants’ process servers so that defendants could not effect personal service;
(13) corrupt County officials and the receiver conspired to sell the properties to illegally
obtain money through the receivership; (14) County attorneys became witnesses on
different occasions; and (15) the County and the receiver violated the constitutional rights
of landlords and tenants.
       We treat all of the above claims as forfeited because Singh fails to support them
by citation to legal authority and/or the record and reasoned argument. (Cal. Rules of
Court, rule 8.204(a)(1)(B) & (a)(1)(C); Tanguilig, supra, 36 Cal.App.5th at p. 520;
Nwosu, supra, 122 Cal.App.4th at pp. 1245-1246 & fn. 14; Badie v. Bank of America
(1998) 67 Cal.App.4th 779, 784-785.)
                                       DISPOSITION
       The order of the trial court approving the receiver’s final account and report
and discharging the receiver is affirmed. Respondent shall recover its costs on appeal.
(Cal. Rules of Court, rule 8.278(a)(1), (2).)


                                                        /S/
                                                     MAURO, J.

We concur:



    /S/
HULL, Acting P. J.



    /S/
HOCH, J.

                                                14
Filed 6/18/21
                               CERTIFIED FOR PUBLICATION


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                               THIRD APPELLATE DISTRICT
                                         (Sacramento)
                                               ----




COUNTY OF SACRAMENTO,

                  Plaintiff and Respondent,                        C087429

        v.                                                 (Super. Ct. No. 34-2013-
                                                           00145898-CU-MC-GDS)
KIRAN RAWAT, as Trustee, etc., et al.,
                                                            ORDER GRANTING
                  Defendants and Appellants.               REQUEST TO PUBLISH




       APPEAL from a judgment of the Superior Court of Sacramento County,
Christopher E. Krueger, Judge. Affirmed.


        Kiran Rawat and Raj Singh, in pro. per., for Defendants and Appellants.


       Lisa A. Travis, County Counsel and Susan R. Masarweh, Deputy County Counsel,
for Plaintiff and Respondent.




                                                1
THE COURT:
       The opinion in the above-entitled matter filed on May 20, 2021, was not certified
for publication in the Official Reports. For good cause it now appears that the opinion
should be published in the Official Reports and it is so ordered.



FOR THE COURT:



    /S/
HULL, Acting P. J.



   /S/
MAURO, J.



    /S/
HOCH, J.




                                             2